Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 21-31, 33, and 37-39, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method of monitoring activity capabilities of a subject, the method including, in at least one processing device: a) determining sensor data indicative of sensor readings for each of a plurality of sensors, the sensors being mounted in a living environment of the subject and the sensor data for each sensor being at least partially indicative of one or more activities performed by the subject; b) for each of a plurality of activity domains, determining a domain score indicative of a level of activity within the respective activity domain, the domain score being determined using sensor data from a respective combination of sensors associated with the respective domain[[;]], wherein the activity domains are activities of daily living (ADL) domains including: i) hygiene; ii) meal preparation; iii) mobility; iv) transfer; and v) dressing; c) determining a reference activity level using reference domain scores measured during a reference time period, wherein the reference domain scores are determined using the sensor data from the sensors mounted in the living environment of the subject during a reference time period; d) determining a current activity level using current domain scores measured during a monitoring time period; e) generating an activity indicator at least partially in accordance with the current activity level and the reference activity level, the activity indicator being at least partially indicative of differences between the current activity level and the reference activity level, thereby providing feedback on the activity capabilities of the subject; 2 4831-7152-3570.1Atty. Docket No. 017227-0259 f) comparing the current activity level to the reference activity level that is measured during the reference time period, such that the current activity level as measured on a given day is compared to a reference activity level established for the same day during the reference time period; and, g) determining an activity level score based on results of comparing the current activity level to the reference activity level, wherein the activity level score is a single numerical overall score indicating a functional independence of the subject with regard to the ADL domains, in the context as claimed.

Regarding claims 34-36, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an apparatus for monitoring activity capabilities of a subject, the apparatus including: a) a plurality of sensors, the sensors being mounted in a living environment of the subject; and, b) at least one processing device that: i) determines sensor data indicative of sensor readings for each of the plurality of sensors, the sensor data for each sensor being at least partially indicative of one or more activities performed by the subject; ii) for each of a plurality of activity domains, determines a domain score indicative of a level of activity within the respective activity domain, the domain score being determined using sensor data from a respective combination of sensors associated with the respective domain[[;]], wherein the activity domains are activities of daily living (ADL) domains including: £1] hygiene; (2) meal preparation: (_ mobility; (4) transfer; and 6 4831-7152-3570.1Atty. Docket No. 017227-0259 () dressing/grooming; iii) determines a reference activity level using reference domain scores, wherein the reference domain scores are determined using the sensor data from the sensors mounted in the living environment of the subject during a reference time period; iv) determines a current activity level using current domain scores measured during a monitoring time with regard to the ADL domains, in the context as claimed.

The closest prior art of Karkowski (US 2011/0260871), Wisbey (US 2015/0120025), and Tran (US 2008/0001735) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683